Briggs v. Clopp                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-057-CV

     PRESTON BRIGGS,
                                                                                              Appellant
     v.

     J. CLOPP, ET AL.,
                                                                                              Appellees
 

From the 87th District Court
Freestone County, Texas
Trial Court # 95-072-B
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Preston Briggs appealed from the court's dismissal of his in forma pauperis petition.  See
Tex. Civ. Prac. & Rem. Code Ann. § 13.001 (Vernon Supp. 1995).  Briggs filed a notice of
appeal on March 14, 1995, and the transcript was filed in this court on March 17.  Although his
brief was due on April 17, no appellant's brief has been filed.  See Tex. R. App. P. 74(k). 
Appellate Rule 74(l)(1) provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      More than thirty days have passed since Briggs' brief was due.  We notified him of this defect
by letter on May 19.  See id. 60(a)(2), 83.  He responded to our letter, claiming that the court
dismissed his claim because he used the unsworn declarations form provided by the legislature for
use by inmates.  See Tex. Civ. Prac. & Rem. Code Ann. § 132.003 (Vernon Supp. 1995). 
However, this claim does not show grounds for continuing the appeal, nor is it a reasonable
explanation for failing to file a brief.  Therefore, this appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 74(l)(1).
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed for want of prosecution
Opinion delivered and filed June 7, 1995
Do not publish